J-S58032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JORGE MORALES-GASPARINI                    :
                                               :
                      Appellant                :       No. 324 MDA 2017

              Appeal from the Judgment of Sentence May 21, 2015
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0003144-2014


BEFORE: GANTMAN, P.J., SHOGAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                          FILED OCTOBER 11, 2017

       Appellant, Jorge Morales-Gasparini, appeals from the judgment of

sentence entered in the Berks County Court of Common Pleas, following his

bench trial convictions for four (4) counts each of delivery of a controlled

substance, possession with intent to distribute (“PWID”), and possession of a

controlled substance, three (3) counts of corrupt organizations, and one (1)

count each of criminal use of a communication facility and dealing in

proceeds of unlawful activities.1 We affirm.

       The relevant facts and procedural history of this case are as follows.

In May through June 2014, a team from the Berks County District Attorney’s


____________________________________________


135 P.S. §§ 780-113(a)(30), (a)(16); 18 Pa.C.S.A. §§ 911(b)(2), 7512(a),
5111(a)(1), respectively.
J-S58032-17


office surveilled a group of individuals, which included Appellant, who were

suspected of selling narcotics.   During surveillance, the team discovered

Appellant provided transportation to and from drug transactions, answered

the organization’s phone to facilitate drug transactions, took instructions

from superiors, and was present when customers arrived to purchase drugs.

Appellant also discussed financial terms with customers and arranged for

adjusted transactions based on the customers’ finances.         Appellant was

arrested and charged with thirty-two (32) counts related to his participation

in the narcotics organization.

      On February 20, 2015, Appellant signed a written waiver of a jury trial

and the court conducted an oral colloquy on the record.             The court

thoroughly explained the jury selection process and Appellant’s right to a

jury trial during the colloquy. When asked if Appellant wanted a jury trial or

judge trial, Appellant responded, “judge trial.” After a bench trial on April

24, 2015, the court convicted Appellant of four (4) counts each of delivery of

a controlled substance, PWID, and possession of a controlled substance,

three (3) counts of corrupt organizations, and one (1) count each of criminal

use of a communication facility and dealing in proceeds of unlawful activities.

The court sentenced Appellant to an aggregate term of thirteen (13) to thirty

(30) years’ imprisonment on May 21, 2015.

      On May 27, 2015, Appellant filed a pro se motion for removal of

counsel and a pro se post-sentence motion, which challenged the weight of


                                     -2-
J-S58032-17


the evidence. The court entered an order permitting counsel to withdraw on

May 29, 2015, and appointed new counsel on June 16, 2015. Appellant filed

an amended post-sentence motion on August 13, 2015, which challenged

the mandatory fine imposed for dealing in proceeds of unlawful activities,

and the validity of his jury trial waiver. On September 9, 2015, the court

granted in part Appellant’s post-sentence motion regarding the mandatory

fine, but denied in part the remaining issues in his post-sentence motion.

Appellant timely filed a notice of appeal on October 6, 2015, and that same

day, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).        Appellant timely

complied on October 23, 2015.

      On March 9, 2016, this Court dismissed Appellant’s appeal for failure

to file a brief.   Appellant filed a pro se petition under the Post Conviction

Relief Act at 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”) on May 16, 2016, seeking

reinstatement of his direct appeal rights nunc pro tunc. On May 19, 2016,

the PCRA court appointed counsel, and on January 24, 2017, the PCRA court

granted PCRA relief and reinstated Appellant’s direct appeal rights nunc pro

tunc. Appellant timely filed a notice of appeal nunc pro tunc on February 22,

2017. On March 1, 2017, the court ordered Appellant to file a Rule 1925(b)

statement, which Appellant timely filed on March 21, 2017.

      Appellant raises the following issues for our review:

         WHETHER    THE  CONSECUTIVE   SENTENCES    WERE
         MANIFESTLY EXCESSIVE, UNREASONABLE, IN VIOLATION

                                      -3-
J-S58032-17


       OF THE SENTENCING CODE, AND INSUFFICIENT REASONS
       FOR THE SENTENCE APPEAR OF RECORD?

       WHETHER THE EVIDENCE PRESENTED AT TRIAL WAS
       INSUFFICIENT TO SUPPORT APPELLANT’S CONVICTIONS
       AT COUNTS 1, 2, AND 3: CORRUPT ORGANIZATIONS,
       WHERE THERE WAS NO EVIDENCE THAT APPELLANT,
       THOUGH AN ADDICT, WAS ALSO AN ORGANIZER,
       CONTROLLING PARTICIPANT, AND/OR INTERESTED PARTY
       IN ANY PATTERN OF RACKETEERING OR CORRUPT
       ORGANIZATION AS REQUIRED BY 18 PA.C.S.A. § 911?

       WHETHER THE EVIDENCE PRESENTED AT TRIAL WAS
       INSUFFICIENT TO SUPPORT APPELLANT’S CONVICTION AT
       COUNT 5: DEALING IN UNLAWFUL PROCEEDS, WHERE
       THERE WAS NO EVIDENCE THAT APPELLANT, AN ADDICT,
       RECEIVED MONEY AND/OR PARTICIPATED IN A FINANCIAL
       TRANSACTION AS DEFINED IN 18 PA.C.S.A. § 5111?

       WHETHER THERE WAS INSUFFICIENT EVIDENCE TO
       ESTABLISH A KNOWING AND INTELLIGENT WAIVER OF
       APPELLANT’S RIGHT TO A JURY TRIAL ON APRIL 24,
       2015[,] WHERE NO WRITTEN COLLOQUY OR WAIVER WAS
       PLACED ON THE RECORD ON APRIL 24, 2015[?] RATHER,
       A COLLOQUY WAIVING APPELLANT’S RIGHT TO A JURY
       TRIAL WAS CONDUCTED, IMPROPERLY, ON FEBRUARY 20,
       2015, TWO MONTHS BEFORE HIS BENCH TRIAL ON APRIL
       24, 2015, WITH THIS COLLOQUY BEING STALE AND
       IRRELEVANT AT THE TIME OF APPELLANT’S BENCH TRIAL
       ON APRIL 24, 2015[.]

       WHETHER APPELLANT’S BENCH TRIAL CONDUCTED [ON]
       APRIL 24, 2015, WAS IN ERROR AS THERE WAS NO
       KNOWING AND INTELLIGENT WAIVER OF A JURY TRIAL
       PLACED ON THE RECORD AT THE TIME OF THE BENCH
       TRIAL[,] WHERE THE WRITTEN “WAIVER OF JURY TRIAL”
       FORM FILED ON FEBRUARY 20, 2015, DOES NOT MEET
       THE REQUIREMENTS OF [PA.R.CRIM.P. 620] AND THE
       TRIAL COURT MADE NO EFFORT AT THE TIME OF THE
       BENCH TRIAL TO CONDUCT A TIMELY, CONTEMPORARY
       KNOWING AND INTELLIGENT WAIVER COLLOQUY?

       WHETHER THE BENCH TRIAL WAS CONDUCTED WITHOUT
       A KNOWING AND INTELLIGENT WAIVER TO SHOW THAT

                             -4-
J-S58032-17


           APPELLANT WAS OF A SOUND MIND AND KNOWINGLY
           AGREED TO WAIVE HIS RIGHT TO A JURY TRIAL ON APRIL
           24, 2015?

(Appellant’s Brief at 5-6).

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.      Commonwealth v. Sierra, 752 A.2d
910 (Pa.Super. 2000).         Prior to reaching the merits of a discretionary

sentencing issue:

           [W]e conduct a [four-part] analysis to determine: (1)
           whether appellant has filed a timely notice of appeal, See
           Pa.R.A.P. 902 and 903; (2) whether the issue was properly
           preserved at sentencing or in a motion to reconsider and
           modify sentence, [See Pa.R.Crim.P. 720]; (3) whether
           appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
           (4) whether there is a substantial question that the
           sentence appealed from is not appropriate under the
           Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted);

Commonwealth v. Mann, 820 A.2d 788 (Pa.Super. 2003) (stating issues

that challenge discretionary aspects of sentencing are generally waived if

they are not raised during sentencing proceedings or in post-sentence

motion).

      A challenge to the sufficiency of the evidence implicates the following

legal principles:

           The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every

                                       -5-
J-S58032-17


          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.           In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.      Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      Pennsylvania Rule of Criminal Procedure 620 governs a defendant’s

waiver of his right to a jury trial and provides:

          Rule 620.      Waiver of Jury Trial

          In all cases, the defendant and the attorney for the
          Commonwealth may waive a jury trial with approval by a
          judge of the court in which the case is pending, and elect
          to have the judge try the case without a jury. The judge
          shall ascertain from the defendant whether this is a
          knowing and intelligent waiver, and such colloquy shall
          appear on the record. The waiver shall be in writing, made
          a part of the record, and signed by the defendant, the
          attorney for the Commonwealth, the judge, and the
          defendant’s attorney as a witness.

Pa.R.Crim.P. 620.


                                      -6-
J-S58032-17


          [A] voluntary waiver of a trial by jury will be found to be
          knowing and intelligent when the on-record colloquy
          indicates that the defendant knew the essential ingredients
          of a jury trial which are necessary to understand the
          significance of the right being waived. These essential
          ingredients are the requirements that the jury be chosen
          from members of the community (a jury of one’s peers),
          that the verdict be unanimous, and that the accused be
          allowed to participate in the selection of the jury panel.

Commonwealth v. O’Donnell, 559 Pa. 320, 337, 740 A.2d 198, 207-08

(1999).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Scott D.

Keller, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively      discusses   and   properly    disposes   of   the    questions

presented. (See Trial Court Opinion, filed April 4, 2017, at 4-10) (finding:

(1) Appellant failed to raise challenge to discretionary aspects of sentencing

in his post-sentence motion or amended post-sentence motion; specifically,

Appellant’s post-sentence motions do not question court’s imposition of

consecutive sentence; Appellant has waived his challenge to discretionary

aspects of sentence; (2-3) testimony at trial established Appellant involved

himself as vital member of drug trafficking organization whose purpose was

to profit in drug trade; Appellant provided transportation to and from drug

transactions   and    answered    organization’s    phone     to   facilitate   drug

transactions; Appellant took instructions from superiors in organization;

Appellant was present when purchasers arrived to complete transactions;


                                       -7-
J-S58032-17


Appellant did not have control of organization, but he had direct impact on

daily business of organization and participated in organization’s affairs;

Commonwealth        presented     sufficient     evidence    to   support    Appellant’s

convictions for corrupt organizations; further, Appellant discussed financial

terms with drug customers and arranged for adjusted transactions based on

customers’ finances; Appellant accounted for completed drug transactions

and financial terms of transactions to superiors; Commonwealth presented

sufficient evidence to support Appellant’s conviction for dealing in proceeds

of unlawful activities; (4-6) court orally conducted on-the-record colloquy

for jury trial waiver on February 20, 2015; court explained to Appellant his

right to jury trial, jury selection process, Appellant’s participation in jury

selection,   and    requirement     of    unanimous    verdict;    court    enumerated

Appellant’s charges and instructed Commonwealth to explain maximum

penalties    for   and   elements    of   each    offense;    Appellant     affirmatively

responded when asked by court if he understood charges and maximum

penalties; Appellant stated he wished for “judge trial”; Appellant confirmed

he was not forced or threatened to waive his right to jury trial and indicated

he had previously consulted with counsel; Appellant signed written jury trial

waiver form on same day as oral colloquy; court informed Appellant of

“essential ingredients” of jury trial before Appellant waived his right to jury

trial; Appellant knowingly and intelligently waived his right to jury trial;

Appellant appeared and was represented by counsel at bench trial; court


                                          -8-
J-S58032-17


would have addressed request if counsel had indicated desire for jury trial;

there is no authority for Appellant’s proposition that waiver conducted prior

to date of bench trial renders waiver stale, therefore, Appellant’s claims are

meritless). Accordingly, we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2017




                                     -9-
                                                                                                             Circulated 09/19/2017 09:30 AM




COMMONWEALTH OF PENNSYLVANIA : IN THE COURT OF COMMON PLEAS
                                BERKS COUNTY, PENNSYLVANIA
        v.                    : CRIMINAL DIVISION

JORGE MORALES-GASP ARINI                                                          : No. CP-06-CR-3144-2014
          Appellant                                                               : KELLER, S.J.


MEMORANDUM OPINION, -,t,~                                                                                    April   3 , 2017
            Following a bench trial on April 24, 2015, the Court found Appellant guilty of three (3)

counts of Corrupt Organizations,1 one (1) count of Criminal Use of a Communication Facility,2

one (1) count of Dealing in Proceeds of Unlawful Activities;' four (4) counts of Delivery of a

Controlled Substance," four (4) counts of Possession with Intent to Deliver a Controlled

Substance' and four (4) counts of Possession of a Controlled Substance.6

            On May 21, 2015, Appellant was sentenced to serve two and a half to five years of
                                                                                                                                7
incarceration on the Corrupt Organizations conviction, with 'a credit of 332 days of time served.

The Court also sentenced Appellant to a consecutive term of two and a half to five years of

incarceration on the Dealing in Proceeds of Unlawful Activities conviction. Finally, Appellant

was sentenced to four consecutive two to five year terms of incarcerationon the Delivery counts.

Appellant was represented at trial and sentencing by Gary Dorsett, Esquire.

            At sentencing, the Court granted the motion of trial counsel to withdraw from

representation. On May 27, 2015, Appellant filed a prose Post Sentence Motion. On June 16,

2015, the Court entered an Order appointing Kevin Feeney, Esquire as counsel for Appellant.

Counsel Feeney filed an Amended Post Sentence Motion on August 13, 2015. The Court

1
  18 Pa. C.S.A. § 91 l(b)(2)-(4).
2
  18 Pa. C.S.A. § 7512(a).                                                         .
3 18Pa.C.S.A.§ ' 511 l(a ){ 1) . ',1_,
                                    • ' ' ,\,' • •:'~.t1\J,.J
                                                    ' .~ r ,-, C,_;,-,;_1,;,;
                                                                    \ 1 \ ! --; {'.'
4 35 P.S. § 780-113(a)(30).        , , ... , .. ,
5
6
  35 P.S. § 780-l 13(a)(30). +J I :OI ~N t1-            L              }:kr: rnz
  35 P.S. § 780-l 13(a)(l6).
7
  Appellant was also sentenced to a eoncurrent.termof one to five years of incarceration on the Criminal Use of a
Communication Facility count. · · ·· : · · · -· ·~ , '·

                                                                                       1
          directed the Commonwealth          to respond to Appellant's post-sentence motions, which the

          Commonwealth did on September 2, 2015. After consideration of the filings, the Court entered

I'"       an Order on September 9, 2015, granting Appellant's post-sentence motion in part8 and denying
. .....

          the remaining motions.

                 On October 6, 2015, Appellant filed a timely Notice of Appeal to the Superior Court. The

          Court ordered Appellant to file within 21 days a Concise Statement of the Errors Complained of

          on Appeal, pursuant to Pennsylvania Rule of Appellate Procedure l 925(b ). Appellant filed this

          Concise Statement on October 23, 2015. The Court issued a Memorandum Opinion on

          November 13, 2015, recommending that Appellant's appeal be denied. On March 9, 2016, the

          Superior Court dismissed Appellant's appeal for failure to file a brief.

                  On May 16, 2016, Appellant filed a timely Post Conviction Relief Act Petition,

          requesting reinstatement of direct appellate rights. On May 19, 2016, the Court appointed Osmer

          Deming, as counsel for Appellant in this matter. On May 24, 2016, Counsel Deming filed a

          Motion for Reassignment of Counsel, which the Court granted on May 25, 2016; on the same

          day, the Court appointed Lara Glenn Hoffert, Esquire, as PCRA counsel. On August 3, 2016,

          Counsel Hoffert filed a Petition for Extension of Time to File an Amended PCRA Petition or

          "No Merit" Letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

          Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). The Court granted Counsel Hoffert's

          petition on August 8, 2016. Counsel Hoffert filed two additional Petitions for Extension of Time,

                                               9
          both of which the Court granted.




          s The Court granted Appellant's P,~            On December 21, 2016, Appellant filed an Amended Petition for Relief under the PCRA.
0
'"
     The Court ordered the Commonwealth to respond to Appellant's Amended Petition, which the

     Commonwealth did on January 19, 2017. On January 24, 2017, after consideration of the filings,

     the Court granted Appellant's Amended Petition, reinstating Appellant's direct appeal rights

     nunc pro tune and granting Appellant leave to file a direct appeal within 30 days.

              On February 22, 2017, Appellant filed a Notice of Appeal to the Superior Court. On

     March 21, 2017, Appellant filed a Concise Statement of Errors Complained of on Appeal. The

     following errors are alleged on appeal 10:

                  l. "Whether the consecutive sentences were manifestly excessive, unreasonable, in
                     violation of the sentencing code, and insufficient reasons for the sentence appear
                     of [sic] record?"
                  2. "Whether the evidence presented at trial was insufficient to support Appellant's
                     convictions at Counts 1, 2, and 3: Corrupt Organizations, where there was no
                     evidence that Appellant, though an addict, was also an organizer, controlling
                     participant, and/or interested part in any pattern of racketeering or corrupt
                     organization as required by 18 Pa. C.S.A. § 911?"
                  3. "Whether the evidence presented at trial was insufficient to support Appellant's
                     conviction at Count 5: Dealing in Unlawful Proceeds, where there was no
                     evidence that Appellant an addict, received money and/or participated in a
                     financial transaction as defined in 18 Pa. C.S.A. § 5111 ?"
                  4. "Whether there was insufficient evidence to establish a knowing and intelligent
                     waiver of Appellant's right to a jury trial on April 24, 2015 where no written
                     colloquy or waiver was placed on the record on April 24, 2015. Rather, a colloquy
                     waiving Appellant's right to a jury trial was conducted, improperly, on February
                     20, 2015, two months before his bench trial on April 24, 2015, with this colloquy
                     being stale and irrelevant at the time of Appellant's bench trial on April 24,
                     2015."
                  5. "Whether Appellant's bench trial conducted April 24, 2015, was in error as there
                     was no knowing and intelligent waiver of a jury trial placed on the record at the
                     time of the bench trial. The written "waiver of jury trial" form was filed on
                     February 20, 2015, does not meet the requirements of Pa.R.Crim.P. Rule 620 and
                     the trial court made no effort at the time of the bench trial to conduct a timely,
                     contemporary knowing and intelligent waiver colloquy."



     10
        This Court notes for clarification that errors alleged in paragraphs 2, 3, 4, 5, and 6 were raised in a substantially
     similar manner in Appellant's previous appeal. Because the Superior Court dismissed Appellant's appeal for failure
     to file a brief, and did not substantively discuss these alleged errors, this Opinion will address these claims again.

                                                                 3
...              6. "Whether the bench trial was conducted without a knowing and intelligent waiver
..
0                   to show that Appellant was of a sound mind and knowingly agreed to waive his
                    right to a jury trial on April 24, 2015."

      ("Concise Statement of Errors Complained of on Appeal", March 21, 2017)

                                                   DISCUSSION

                                                   SENTENCING

             Sentencing is a matter vested in the sound discretion of the sentencing judge, and a

      sentence will not be disturbed on appeal absent a manifest abuse of discretion. Commonwealth v.

      Fullin, 892 A.2d 843, 847 (Pa. Super. 2006). Challenges to the discretionary aspects of

      sentencing do not automatically entitle an appellant to appellate review. Commonwealth v.

      Sierra, 752 A.2d 910, 912 (Pa.Super.2000). Instead, before discussing the merits of a claim

      concerning the discretionary aspects of a sentence, a court must consider "(1) whether appellant

      has filed a timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether the issue was

      properly preserved at sentencing or in a motion to reconsider and modify sentence, see

      Pa.R.Crim.P. 1410 [now Rule 720]; (3) whether appellant's brief has a fatal defect, Pa.R.A.P.

      2119(f); and (4) whether there is a substantial question that the sentence appealed from is not

      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b)". Commonwealthv. Hyland, 875
A.2d 1175 (Pa. Super. 2005), quoting Commonwealth v. Martin, 611 A.2d 731, 735 (Pa. Super.

      1992). "Objections to the discretionary aspects of a sentence are generally waived if they are not

      raised at the sentencing hearing or raised in a motion to modify the sentence imposed at that

      hearing." Id.

             In the instant matter, Appellant has filed a timely notice of appeal nunc pro tune from the

      judgment of sentence imposed on May 21, 2015. However, Appellanthas failed to preserve his

      objection to the discretionary aspect of his sentence, as this objection was not raised in his



                                                      4
original post sentence motion or in the amended post sentence motion filed by Counsel Feeney.

Appellant;s pro se motion asserts that the conviction was against the weight of the evidence,

presents alleged facts to support this assertion, and requests that an arrest of judgment be granted

for the charge of Corrupt Organizations or that the Court grant a new trial. Likewise, the

amended motion asserts that the mandatory fine for the conviction for Dealing in Proceeds of

Unlawful Activities was unconstitutional and unjust", and substantially repeats what Appellant

now alleges in paragraphs 2 through 5 of his Concise Statement; the relief requested is a

dismissal of some convictions and a new trial on the other counts. Neither motion requests a

modification of sentence or challenges the discretionary aspects of the sentence imposed on

Appellant, and certainly not with regard specifically to the consecutive sentences. Accordingly,

as Appellant failed to preserve the arguments in support of the discretionary aspects of his

sentencing claim in his post-sentence motion, these arguments are not subject to review.

                                 SUFFICIENCY OF THE EVIDENCE

           In paragraphs 2 and 3 of his Concise Statement, Appellant alleges that the evidence was

insufficient for his convictions for Co1TI1pt Organizations and Dealing in Unlawful Proceeds. A

challenge to the sufficiency of the evidence is a question of law requiring a plenary scope of

review. Commonwealth v. Snyder, 870 A.2d 336 (Pa. Super. 2005). The state Supreme Court has

stated the proper review standard as follows:

           The standard we apply in reviewing the sufficiency of evidence is whether, viewing all
           the evidence admitted at trial in the light most favorable to the verdict winner, there is
           sufficient evidence to enable the fact finder to find every element of the crime beyond a
           reasonable doubt. In applying the above test, we may not weigh the evidence and
           substitute our judgment for that of the fact-finder. In addition, we note that the facts and
           circumstances established by the Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant's guilt may be resolved by the fact-finder
           unless the evidence is so weak and inconclusive that as a matter of law no probability of
           fact may be drawn from the combined circumstances. The Commonwealth may sustain

11
     See footnote 8.

                                                     5
               its burden of proving every element of the crime beyond a reasonable doubt by means of
..¢')          wholly circumstantial evidence. Moreover, in applying the above test, the entire record
               must be evaluated and all evidence actually received must be considered. Finally, the trier
               of fact while passing upon the credibility of witnesses and the weight of the evidence
               produced, is free to believe all, part or none of the evidence.

        Commonwealth v. Ratsamy, 934 A.2d 1233, 1236 n.2 (Pa. 2007), citing Commonwealth v.

        Lambert, 795 A.2d 1010, 1014-15 (Pa. Super. 2002). "Any doubt about the defendant's guilt is to

        be resolved by the fact finder unless the evidence is so weak and inconclusive that, as a matter of

        law, no probability of fact can be drawn from the combined circumstances." Commonwealth v.

        Stays, 40 A.3d 160, 167 (Pa. Super. 2012), citing Commonwealth v. DiStefano, 782 A.2d 574,

        582 (Pa. Super. 2001)).

                                               Corrupt Organizations

               Defendant was found guilty of three (3) counts of Corrupt Organizations.         The Corrupt

        Organizations statute provides:

                       ( l) It shall be unlawful for any person who has received any income derived,
                       directly or indirectly, from a pattern of racketeering activity in which such person
                       participated as a principal, to use or invest, directly or indirectly, any part of such
                       income, or the proceeds of such income, in the acquisition of any interest in, or
                       the establishment or operation of, any enterprise: Provided, however, That a
                       purchase of securities on the open market for purposes of investment, and without
                       the intention of controlling or participating in the control of the issuer, or of
                       assisting another to do so, shall not be unlawful under this subsection if the
                       securities of the issue held by the purchaser, the members of his immediate
                       family, and his or their accomplices in any pattern of racketeering activity after
                       such purchase, do not amount in the aggregate to 1 % of the outstanding securities
                       of any one class, and do not confer, either in law or in fact, the power to elect one
                       or more directors of the issuer: Provided, further, That if, in any proceeding
                       involving an alleged investment in violation of this subsection, it is established
                       that over half of the defendant's aggregate income for a period of two or more
                       years immediately preceding such investment was derived from a pattern of
                       racketeering activity, a rebuttable presumption shall arise that such investment
                       included income derived from such pattern of racketeering activity ..

                       (2) It shall be unlawful for any person through a pattern of racketeering activity to
                       acquire or maintain, directly or indirectly, any interest in or control of any
                       enterprise.


                                                          6
                (3) It shall be unlawful for any person employed by or associated with any
                enterprise to conduct or participate, directly or indirectly, in the conduct of such
                enterprise's affairs through a pattern of racketeering activity.

                ( 4) It shall be unlawful for any person to conspire to violate any of the provisions
                of paragraphs (1), (2) or (3) of this subsection.

18 Pa. C.S.A. § 911 (b).         A "racketeering   activity" is defined as "an offense indictable

under. .. The Controlled Substance, Drug, Device and Cosmetic Act ... " § 91 l{h)(l){ii).          A

"pattern of racketeering activity" "refers to a course of conduct requiring two or more acts of

racketeering activity ... "§ 91 l(h)(4).

        The testimony at the bench trial clearly established that Appellant was a vital member of

a corrupt organization with the purpose of profiting in the drug trade.         Appellant provided

transportation to and from drug transactions. (N.T. 4/24/15 at p. 63). Appellant was responsible

for answering the organization's telephone to facilitate drug transactions. (N.T. 4/24/15, Exhibit

2 at p. 110-13, 127-31, 139-41, 144-50, 155-57, 160-73, 176-83, 194-95, 210-16, 249-50, 253-

57, 261-63, 668-77, 281-341. 348-356). Appellant took instructions from and accounted to his

superiors in the organization.     (N.T. 4/24/15 at p. 98-100). Appellant was also entrusted to be

present when customers arrived to complete drug transactions.        (N.T. 4/24/15 at p. 73, 84-85,

98).   That Appellant was not the ultimate controller of this corrupt organization should not

invalidate the fact that Appellant had a direct impact on the organization's         daily business:

Appellant was clearly associated with this enterprise and participated in the conduct of the

enterprise's   affairs.   This evidence     was thus sufficient   to support Appellant's     Corrupt

Organizations' convictions.

                              Dealing in Proceeds of Unlawful Activities

        "A person commits a felony of the first degree if the person conducts a financial

transaction ... : With knowledge that the property involved, including stolen or illegally obtained

                                                   7
property,     represents   the proceeds of unlawful activity, the person acts with the intent to promote

the carrying on of the unlawful activity."      18 Pa. C.S.A.   § 5111 (a)(l ). A "financial transaction" is

defined as "[a] transaction involving the movement of funds by wire or other means or involving

one or more monetary instruments". § 511 l(f).

        As described above, the testimony presented at trial established Appellant's role in a drug

trafficking organization for profit. Appellant discussed financial terms with drug customers and

arranged for adjusted transactions based on customers'             finances.   (N .T. 4/24/l 5 at p. 107).

Appellant also accounted for the drug transactions completed and the financial terms to his

superior in the organization. (N .T 4/24/15 at p. 99-100, Exhibit 2, at 281-87). In considering the

evidence presented and the reasonable inferences that could be drawn therefrom, the Court

believes that there was sufficient evidence presented to support Appellant's Dealing in Proceeds

of Unlawful Activities conviction.          Accordingly, the Court finds no merit in the alleged errors

presented in paragraphs 2 and 3.

                                         W AIYER OF JURY TRIAL

            In paragraphs 4, 5, and 6, Appellant challenges the sufficiency of his waiver of a jury trial

conducted on February 20, 2015. "In all cases, the defendant and the attorney for the

Commonwealth may waive a jury trial with approval by a judge of the court in which the case is

pending, and elect to have the judge try the case without a jury." Pa. R. Crim. P. 620. "The

judge shall ascertain from the defendant whether this is a knowing and intelligent waiver, and

such colloquy shall appear on the record." Id. "To be valid, it is well settled that a jury waiver

must be knowing and voluntary, and the accused must be aware of the essential ingredients

inherent to a jury trial." Commonwealth. v. Houck, 948 A.2d 780, 787 (Pa. 2008) (intemal

citations omitted). "[The] essential ingredients, basic to the concept of a jury trial, are the



                                                       8
requirements that the jury be chosen from members of the community (a jury of one's peers), that

the verdict be unanimous, and that the accused be allowed to participate in the selection of the

jury panel." Commonwealth v. Mallory, 941 A.2d 686, 696-97 (Pa. 2008) (internal citations

omitted). "[I]t is the defendant's burden, and not the Commonwealth's, to establish that a jury

waiver is invalid." Houck. at 788.

       The Court conducted a thorough colloquy with Appellant on the record on February 20,

2015. The Court explained to Appellant his absolute right to a trial by jury, the jury selection

process, his participation in that process, and the requirement of a unanimous verdict.        (N.T.

2/20/15 at p. 4-6). The Court likewise enumerated the charges Appellant faced, and instructed

the Assistant District Attorney to explain the elements of each offense and the maximum

penalties for each. (N.T. 2/20/15 at p. 7-9). Appellant affirmed, when asked by the Court, if he

understood the charges and maximum penalties. (N.T. 2/20/15 at p. 9). When then asked by the

Court if he wished to waive his right to a jury trial, Appellant answered "Judge trial". (N.T.

2/20/15 at p. 9-10). Appellant further affirmed that he had not been forced or threatened to give

up his right to a jury trial, that he was acting of his own free will, and that he had consulted with

counsel before making this decision. (N.T. 2/20/15 at p. 10). Finally, Appellant also signed a

written waiver form on the same date. Id.

        Given this evidence, the Court believes that Appellant knowingly and intelligently

waived his right to a jury trial. The record indicates that the Court did inform Appellant of the

"essential ingredients" of a jury trial before Appellant waived his right to a jury trial. Moreover,

on the date of his bench trial, Appellant appeared and was represented by counsel. If counsel

had indicated to the Court any desire to request a jury trial, the Court would have addressed that

request. (N.T 4/24/15 at p. 6). Finally, the Court has found no authority that a waiver conducted



                                                  9
in advance of the bench trial date is inappropriate and renders the waiver ineffective. Therefore,

Appellant's alleged errors in paragraphs 4, 5, and 6 are meritless.

        Therefore, based on the reasons set forth above, this Court respectfully requests that

Appellant's appeal be DENIED.




DISTRIBUTION: Clerk of Court; CIM; Judge; District Attorney; Lara Glenn Hoffert, Esq.; Defendant




                                                       10
                                        COUNTY OF BERKS, PE""Tl\lSYL VANIA
:al:
l'l~
                                                Clerk of Courts ·
CQ                  Courthouse, 4111 Floor
 .
•';'Ii              633 Court Street
                    Reading, PA 19601-3585                                                                Phone: 610.478.6550

                     BelhArin G. Hartman, Chief Deputy                            James P. Troutman, Clerk of Courts
                   . James M. Polyak, Solicitor
                     Daryl F. Moyer, Sollcllor, Emeritus

                                                 PROOF OF SERVICE                        Docket No.   .3 / 91/-19

               District Attorney                    ) Solicitor                ( ) Prison Society      { ) CVS
             ) Public Defender                      ) Court Reporter           ( ) Controller          ( ) CtAdmin
             ) Adult Probation                      ) Prothonotary             ( ) commissioner        ( )GAL
             ) Bureau of Traffic Safety             ) Sheriff                  ( ) Bar Association
             ) Reading Central Court                )MHMR                      ( ) Reading Eagle
             } Law Library                          ) Dr. Rotenberg            (,~eth
                                                    )TASC                      ( }q._ Computer
          ~~u~g:ecords        i,J}Jf/
          ( )DlstrlctJustice                                               _
          { rPolice Department                                                       _
                   onthe                 dayof                                       __,20 __

          Q(zoefendant and/or Claimant by malled a certified ~opy thereof to the following address:




                   Onthe               dayof                                             _,20



         . ~ Defendant's attorney by mailing a certified copy thereof to:




                   Onthe       5       dayof       4,•1                f   ·                20.J]_.




                                                 Signature of Server



                              Dedicated to public service with integrity, virtue & excellence
                                               www.countyofberks.com
~      Docket N~.: CP_-06-CR-0003144-2014
A~     Date Mailed: 04/05/2017
                                                                          Address Sheets
(.0
~'iJ
...
"
..
0
(~)
                                               File Copy Recipient List

~~,-
~.
~·11
"
(,0
\ Addressed To:         Lara Christine Glenn Hoffert (PCRA Counsel)
~
                        Sodomsky & Nigrini
                        606 Court St Ste 200
                        Reading, PA 19601-3539

                        Jorge Morales-Gasparini (Defendant)
                        SCJ Forest DOC# MA9193
                        PO Box 945
                        Marienville, PA 16239